  Case 2:14-cr-00103-SDW Document 40 Filed 08/10/20 Page 1 of 2 PageID: 146
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Jesus Joel Valle-Irizarry                                              Cr.: 14-00103-001
                                                                                          PACTS #: 67723

Name of Sentencing Judicial Officer:    THE HONORABLE JOSE L. LINARES
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/29/2015

Original Offense:   Distribution and Possession with Intent to Distribute 500 Grams or More of Cocaine,
                    21 U.S.C. Section 841(a)(1) and (b)(1)(B)

Original Sentence: 60 months imprisonment, 60 months supervised release

Special Conditions: Mental Health Treatment, Self-Employment/ Business Disclosure, Alcohol/ Drug
testing and treatment

Type of Supervision: Supervised Release                        Date Supervision Commenced: 01/08/2018

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                      The offender has violated the mandatory supervision condition, which states 'You
                        must not commit another federal, state, or local crime.'

                        On July 16, 2020, the Elizabeth Police Department conducted a traffic stop of a
                        vehicle being driven by the offender at a high rate of speed. Upon stopping the
                        vehicle, Valle-Irizarry abruptly exited his vehicle and stated he was upset and had
                        been arguing with his wife. He then told officers he was going to kill himself and
                        his wife. Police searched his vehicle and recovered a jar containing marijuana
                        and some illegal fireworks. Offender was transported to Trinitas Hospital for an
                        evaluation. Valle-Irizarry was charged with possession of marijuana and
                        possession of dangerous fireworks. These charges are currently pending in the
                        Elizabeth Municipal Court.

                        Valle-Irizarry stated he and his girlfriend got into an argument that night and he
                        “lost his cool.” Additionally, the marijuana he was in possession of was for his
                        own personal use. He agreed that returning to mental health counseling would be
                        beneficial.
  Case 2:14-cr-00103-SDW Document 40 Filed 08/10/20 Page 2 of 2 PageID: 147
                                                                                        Prob 12A – page 2
                                                                                   Jesus Joel Valle-Irizarry

U.S. Probation Officer Action:

Valle has been referred to mental health counseling. Our office recommends withholding Court action until
disposition of the pending criminal matter or until such time as immediate action by the Court becomes
necessary. Should changes occur or the case is resolved, Your Honor will be notified and formal Court
action will be taken.


                                                                Respectfully submitted,


                                                                 By: Kevin P. Egli
                                                                      Sr. U.S. Probation Officer
                                                                 Date: 07/30/2020

  Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                         s/Susan D. Wigenton, U.S.D.J.
                                                               Signature of Judicial Officer


                                                          August 10, 2020
                                                                            Date
